Order, Supreme Court, New York County (Leland DeGrasse, J.), entered June 20, 1995, which denied appellant’s motion pursuant to CPLR 5015 for relief from a judgment appointing guardian for appellant’s tenant, an incapacitated person, to the extent of declaring that appellant shall have no liability with respect to the incapacitated person’s health and safety, or, in the alternative, requiring the guardian to find a suitable facility to take care of the incapacitated person, unanimously affirmed, with costs.
Even were we prepared to assume in appellant’s favor that it is an "interested person” within the meaning of CPLR 5015 (a), on the merits we agree with the IAS Court that appellant has failed to show that the round-the-clock home care being provided for appellant’s tenant by the guardian places the ten*358ant in danger, or is otherwise inadequate and an improper exercise by the guardian of his discretionary powers. We have considered appellant’s other contentions and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Rubin and Tom, JJ.